DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0228970 to Song (included in Applicant’s IDS filed 2/7/2020), and further in view of JP2009-295523A to Tomoyose (machine translation relied upon herein).
	Regarding claims 1-8, 17, and 18, Song teaches a secondary battery (Fig. 7, ¶0103) comprising a positive electrode comprising a positive electrode mixture comprising a positive electrode active material formed on at least one side of a current collector (¶0072), the positive electrode active material comprising
a lithium manganese-based oxide (¶0058-0060, 0068, 0069) in a form of a particle (¶0028, 0030)
a lithium ion conductive solid electrolyte layer formed on a surface of the particle
wherein the lithium ion conductive solid electrolyte layer contains LISICON (lithium super ionic conductor or thio-LISICON (thio-lithium super ionic conductor) (¶0039-0041 discuss “NASICON-type” lithium ion conductors with lithium exchanged for sodium).
In embodiments, the lithium manganese-based oxide is LiaNi1-b-cMnbBcDα, where 0.90≤a≤1.8, 0≤b≤0.5, 0≤c≤0.05, 0<α<2; or LiaNi1-b-cMnbBcO2-αFα, where 0.90≤a≤1.8, 0≤b≤0.5, 0≤c≤0.05, 0<α<2; where B is Al, Ni, Co, Mn, Cr, Fe, Mg, Sr, V, or a rare earth element, and D is O, F, S, or P (¶0075). Each of those composition substantially overlaps in stoichiometry with that of the claimed formula (1). Therefore a skilled artisan would at once envisage an embodiment of a lithium manganese-based oxide with the claimed composition. MPEP §2131.02.III. Further, the proportion of Li in Song’s oxide favors compositions where Li is present at a stoichiometry greater than one, therefore Song also anticipates a lithium-rich lithium manganese-based oxide.
Song teaches that at least a portion of the lithium ion conductive solid electrolyte layer formed on a surface of the particle can contain LISICON or thio-LISICON (¶0045-0051) with a small diameter (¶0036), but does not specifically teach that the solid electrolyte layer is glass-ceramic. Tomoyose teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the solid electrolyte layer to be glass-ceramic to improve fire retardancy (Abstract, middle of p. 3 of the translation).
Per claim 2, modified-Song teaches the limitations of claim 1. Song teaches a preferred embodiment of the lithium manganese-based oxide with the composition including Ni, Co, and Mn (¶0068-0070, 0075), and more generally teaches a composition of LixNiyCozM1-y-zO2-αXα, where 0.90≤x≤1.1, 0≤y<1, 0≤z<1, 1-y-z>0, 0≤α≤2, where M may be Mn (¶0058-0061). It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to choose the parameter M to be Mn, as it would have merely required the choice of a known material for its art-recognized purpose. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  Further, the recited ranges of the Li, Ni, Co, M proportions of the general formula overlap the corresponding claimed coefficients so the general formula (2) is rendered obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Per claims 3 and 4, modified-Song teaches the limitations of claim 1. Song teaches that the LISICON of that invention is a material represented by the formula Li1+xMaxMb2-xMcyP3-yO12, where Ma includes Al, Ga, Ti, and Ge, and Mc includes Si (¶0045-0047). ). It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to choose the parameter Ma or Mb to be (Al, Ga) or (Ti, Ge) and the parameter Mc to be Si, as it would have merely required the choice of a known material for its art-recognized purpose. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  Further, the recited ranges of the Li, Ma, Mb, Mc proportions of the general formula overlap the corresponding claimed coefficients so the general formula (2) is rendered obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Tomoyose also allows for such compositions in the solid electrolyte material of that invention (p. 2 of the translation).
Per claims 5 and 6, modified-Song teaches the limitations of claim 1. Tomoyose teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary characteristics of the lithium ion conductive glass-ceramic electrolyte layer in order to optimize the ionic conductivity (bottom of p. 3 to top of p. 4 of the translation). 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Per claim 7, modified-Song teaches the limitations of claim 1. Song teaches that a content of the lithium ion conductive solid electrolyte layer of that invention is 0.001 wt% to 10 wt% (¶0038). Therefore a skilled artisan would form the content of lithium ion conductive glass-ceramic solid electrolyte layer in the same range to achieve the desired benefits.
Per claim 8, modified-Song teaches the limitations of claim 1. The lithium ion conductive solid electrolyte layer comprises smaller particles, which Tomoyose teaches are preferably glass-ceramic to achieve fire retardancy, and larger particles of lithium ion conductive solid electrolyte that extend between particles (Figs. 1-3, ¶0029, 0033, 0124, 0125). The larger particles which explicitly conduct ions read on a conductive agent.
Regarding claims 9-11, Song teaches a method for producing a positive electrode active material comprising
mixing a lithium manganese-based oxide core (¶0058-0060, 0068, 0069) and a lithium ion conductive solid electrolyte powder containing thio-LISICON or LISICON ((¶0039-0041 discuss “NASICON-type” lithium ion conductors with lithium exchanged for sodium) to form a mixture (¶0107, 0108)
heat treating the mixture (¶0109).
Song does not teach that the method comprising mixing a lithium manganese-based oxide powder. However, the method clearly results in a plurality of lithium manganese-based oxide particles each being coated on the surface with a lithium ion solid electrolyte layer (Figs. 1-3, ¶0029, 0033, 0125). It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to mix a lithium manganese-based oxide powder with the lithium ion conductive glass-ceramic solid electrolyte powder in order to achieve a plurality of cores with surfaces coated with lithium ion solid electrolyte layer. 
The positive electrode active material resulting from the method comprises
a lithium manganese-based oxide (¶0058-0060, 0068, 0069) in a form of a particle (¶0028, 0030)
a lithium ion conductive solid electrolyte layer formed on a surface of the particle
wherein the lithium ion conductive solid electrolyte layer contains LISICON (lithium super ionic conductor or thio-LISICON (thio-lithium super ionic conductor) (¶0039-0041 discuss “NASICON-type” lithium ion conductors with lithium exchanged for sodium).
In embodiments, the lithium manganese-based oxide is LiaNi1-b-cMnbBcDα, where 0.90≤a≤1.8, 0≤b≤0.5, 0≤c≤0.05, 0<α<2; or LiaNi1-b-cMnbBcO2-αFα, where 0.90≤a≤1.8, 0≤b≤0.5, 0≤c≤0.05, 0<α<2; where B is Al, Ni, Co, Mn, Cr, Fe, Mg, Sr, V, or a rare earth element, and D is O, F, S, or P (¶0075). Each of those composition substantially overlaps in stoichiometry with that of the claimed formula (1). Therefore a skilled artisan would at once envisage an embodiment of a lithium manganese-based oxide with the claimed composition. MPEP §2131.02.III. Further, the proportion of Li in Song’s oxide favors compositions where Li is present at a stoichiometry greater than one, therefore Song also anticipates a lithium-rich lithium manganese-based oxide.
Song teaches that at least a portion of the lithium ion conductive solid electrolyte layer formed on a surface of the particle can contain LISICON or thio-LISICON (¶0045-0051) with a small diameter (¶0036), but does not specifically teach that the solid electrolyte layer is glass-ceramic. Tomoyose teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the solid electrolyte layer to be glass-ceramic to improve fire retardancy (Abstract, middle of p. 3 of the translation). 
Tomoyose also teaches a step of heat-treating the solid electrolyte powder of that invention (middle p. 3 of translation: “A silica film…could be obtained by baking in the atmospheric air.”).
Per claim 10, modified-Song teaches the limitations of claim 9. Song teaches that a content of the lithium ion conductive solid electrolyte layer of that invention is 0.001 wt% to 10 wt% (¶0038, 0112). Therefore a skilled artisan would form the mixing ratio of lithium-rich lithium manganese-based oxide powder and lithium ion conductive glass-ceramics solid electrolyte powder to be between 0.001 to 10% by weight on a total weight of the lithium-rich lithium manganese-based oxide powder to achieve the desired benefits.
Per claim 11, modified-Song teaches the limitations of claim 9. In an embodiment, the heat treating is performed in a range of 600 to 800 degrees Celsius (¶0114).
Regarding claims 12 and 16, Song teaches a method for producing a positive electrode active material comprising
mixing a lithium manganese-based oxide core (¶0058-0060, 0068, 0069) and a solid electrolyte precursor (¶0039-0041 discuss “NASICON-type” lithium ion conductors with lithium exchanged for sodium, which are combined with other lithium ion conductors in an embodiment, ¶0042-0050; the combination of lithium ion conductors prior to the heating step reads on a solid electrolyte precursor) to form a mixture (¶0107, 0108)
heat treating the mixture (¶0109).
Song does not teach that the method comprising mixing a lithium manganese-based oxide powder. However, the method clearly results in a plurality of lithium manganese-based oxide particles each being coated on the surface with a lithium ion solid electrolyte layer (Figs. 1-3, ¶0029, 0033, 0125). It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to mix a lithium manganese-based oxide powder with the solid electrolyte precursor in order to achieve a plurality of cores with surfaces coated with lithium ion solid electrolyte layer. 
The positive electrode active material resulting from the method comprises
a lithium manganese-based oxide (¶0058-0060, 0068, 0069) in a form of a particle (¶0028, 0030)
a lithium ion conductive solid electrolyte layer formed on a surface of the particle
wherein the lithium ion conductive solid electrolyte layer contains LISICON (lithium super ionic conductor or thio-LISICON (thio-lithium super ionic conductor) (¶0039-0041 discuss “NASICON-type” lithium ion conductors with lithium exchanged for sodium).
In embodiments, the lithium manganese-based oxide is LiaNi1-b-cMnbBcDα, where 0.90≤a≤1.8, 0≤b≤0.5, 0≤c≤0.05, 0<α<2; or LiaNi1-b-cMnbBcO2-αFα, where 0.90≤a≤1.8, 0≤b≤0.5, 0≤c≤0.05, 0<α<2; where B is Al, Ni, Co, Mn, Cr, Fe, Mg, Sr, V, or a rare earth element, and D is O, F, S, or P (¶0075). Each of those composition substantially overlaps in stoichiometry with that of the claimed formula (1). Therefore a skilled artisan would at once envisage an embodiment of a lithium manganese-based oxide with the claimed composition. MPEP §2131.02.III. Further, the proportion of Li in Song’s oxide favors compositions where Li is present at a stoichiometry greater than one, therefore Song also anticipates a lithium-rich lithium manganese-based oxide.
Song teaches that at least a portion of the lithium ion conductive solid electrolyte layer formed on a surface of the particle can contain LISICON or thio-LISICON (¶0045-0051) with a small diameter (¶0036), but does not specifically teach that the solid electrolyte layer is glass-ceramic. Tomoyose teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the solid electrolyte layer to be glass-ceramic to improve fire retardancy (Abstract, middle of p. 3 of the translation). 
Tomoyose also teaches a step of heat-treating the solid electrolyte precursor of that invention (middle p. 3 of translation: “A silica film…could be obtained by baking in the atmospheric air.”).
Per claim 16, modified-Song teaches the limitations of claim 12. In an embodiment, the heat treating is performed in a range of 600 to 800 degrees Celsius (¶0114).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song and Tomoyose as applied to claim 12 above, and further in view of US PGPub 2015/0325854 to Kim.
Regarding claim 15, modified-Song teaches the limitations of claim 12. The solid electrolyte precursor of modified-Song also includes a sulfur-based lithium ion conductor in addition to the LISICON. While Song does not teach that the solid electrolyte precursor is an inorganic material including Li2S and/or P--2S5 (¶0024). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include an inorganic material including Li2S or P--2S5 in the solid electrolyte precursor of modified-Song because it merely requires the choice of a known material for its art-recognized purpose. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claim(s) 1, 2, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0221978 to Murota, and further in view of  US PGPub 2018/0301741 to Kumar. The subject matter of Kumar finds support in provisional application 62/486,510, filed 4/18/2017.
Regarding claims 1 and 2, Murota teaches a positive electrode active material comprising
lithium-rich lithium manganese-based oxide (¶0042, 0043), in a form of a particle (¶0055, 0060)
a lithium ion conductive solid electrolyte layer formed on a surface of the particle (¶0057)
wherein the lithium manganese-based oxide has a composition with the formula Li1.2Ni0.17Co0.07Mn0.56O2, which reads on the claimed formula (1), in which x=0.2, y=0.24, and z=0, and M is Co and Ni. 
The lithium ion conductive solid electrolyte layer can comprise oxide based solid electrolytes in an embodiment (¶0058), but Murota does not specifically teach that the lithium ion conductive solid electrolyte layer comprises LISICON (lithium super ionic conductor). Kumar teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the solid electrolyte layer on the surface of the particle as a glass-ceramic solid electrolyte layer containing LISICON because such a material has environmental ruggedness and favorable synthesis properties (¶0012, 0017).
Per claim 2, modified-Murota teaches the limitations of claim 1. The specific embodiment of the lithium manganese-based oxide has a composition, Li1.2Ni0.17Co0.07Mn0.56O2, that does not read on formula (2). However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the claimed composition, as the values of the coefficients overlap the suitable ranges taught by Murota (¶0039-0041, 0056). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding claim 12, Murota teaches a method for producing a positive electrode active material comprising
mixing a lithium-rich lithium manganese-based oxide powder (¶0204, 0205) and a solid electrolyte precursor to form a mixture (¶0207)
heat-treating the mixture (¶0208).
The lithium-rich manganese-based oxide is in the form of a particle (¶0055, 0060), having a formula Li1.2Ni0.17Co0.07Mn0.56O2, which reads on the claimed formula (1), in which x=0.2, y=0.24, and z=0, and M is Co and Ni. 
The process results in a lithium ion conductive solid electrolyte layer formed on a surface of the particle (¶0057, 0058), but does not specifically teach that the lithium ion conductive solid electrolyte layer comprises LISICON (lithium super ionic conductor). Kumar teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the solid electrolyte layer on the surface of the particle as a glass-ceramic solid electrolyte layer containing LISICON because such a material has environmental ruggedness and favorable synthesis properties (¶0012, 0017, 0028). Kumar’s solid electrolyte requires a precursor and heat treatment; therefore a skilled artisan would perform the claimed steps.

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murota and Kumar as applied to claim 12 above, and further in view of US PGPub 2015/0147655 to Park.
Regarding claims 13 and 14, modified-Murota teaches the limitations of claim 12. Murota does not teach that a lithium compound is present on a surface of the lithium-rich lithium manganese-based oxide powder. Park, however, teaches that it would have been obvious as of the effective filing date of the claimed invention to a person having ordinary skill in the art that a lithium compound such as LiOH or Li2C-O3 is present on the surface of the oxide of modified-Murota, as such compounds are present as impurities on the surface unless particular steps are taken (¶0028-0033), and further that such impurities react to produce a surface layer such as that of modified-Murota (¶0075, 0076). 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murota and Kumar as applied to claim 12 above, and further in view of “Preparation and electrical properties of NASICON-type structure Li1.4Al0.4Ti1.6(PO4)3 glass-ceramics by the citric acid-assisted sol-gel method” to Xu et al.
Regarding claim 16, modified-Murota teaches the limitations of claim 12. Murota teaches heat treating is performed at 400 degrees Celsius, but does not teach the claimed solid electrolyte. Kumar teaches that the LISICON glass-ceramic of that invention is heated to 250 degrees Celsius. Xu teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to perform a heat treatment of a similar LISICON glass ceramic at a temperature of 500 degrees Celsius and 800 degrees Celsius in order to increase purity (Abstract, 3.1 Thermal Behavior). The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. C. J. Leo, et al., “Lithium conducting glass ceramic with Nasicon structure”. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/               Primary Examiner, Art Unit 1726